PER CURIAM.
September 24, 1888, the defendant corporation was the owner of the steamship Tower Hill, which was being unladen at a wharf in the city of Brooklyn by P. H. Walsh, a stevedore, who had contracted with the defendant to discharge the cargo. The plaintiff is by occupation a rigger and longshoreman, and, on the date mentioned, was employed by Walsh to assist in unloading the vessel. The cargo consisted of tin in pigs stowed below decks. A “span,” consisting of wire rope at each end, and a chain in the middle, was hung between masts about 45 feet above the deck. To the center of this span a fall was attached, by means of which the cargo was drawn on deck, and carried to the wharf. The plaintiff was assisting in operating the fall, standing substantially under the span, which gave way, fell upon and injured him. The span was furnished and fastened to the masts by the defendant. The wire rope near where it was attached to the jigger mast had been spliced, and the accident was caused by the drawing out of this splice. Peterson, who was at work on the vessel when the accident occurred, testified:
“I found the splice drawn. * * * The span didn’t carry away; only the splice drawed. In other words, it had pulled out; that is what I mean. I did look at the splice. * * * I examined the ends of it [the span],' and saw some splicing. I saw the men belonging to the ship splicing it. I hadn’t seen it when it was originally spliced there. I say I have seen some splicing before that done on other vessels. I saw plenty of splicing. I have done plenty of splicing myself, too. There ought to be three turns taken; twice will do, but three ought to be taken,—three times to make it safe to work at Q. You say there was 1% splices there? A. No; it was taken once, so far as I could see. I could tell it on the rope when it came down on deck. When the splicing drawed, you could easily tell how many times *37it was taken around on each strand. * * * There, was nothing that I could see there to show that there was any weakness in the strand, but one of the splices drawed; that is all. The men were splicing this span next morning when I got there. That was about six o’clock the next morning. We started then to splice it. This is when we came down.”
The fact that the splice in the rope pulled out is the only evidence of negligence in the case. The defendant, having undertaken to furnish and put the span in place, was required to exercise reasonable care to furnish one fit for the work for which it was to be used. Witnesses testified that splices well made do not draw apart. The undisputed evidence is that this splice was not well made. Under this state of the evidence, it devolved on the defendant to show that it was free from negligence, if it could. The plaintiff made out a, prima facie case. The judgment should be reversed, and a new trial granted, with costs to the plaintiff to abide the event.